United States Court of Appeals
                      For the First Circuit


No. 15-1685

                     GILBERTO SANTOS-QUIROA,

                           Petitioner,

                                v.

                 LORETTA LYNCH, Attorney General,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before

                   Lynch, Lipez, and Thompson,
                         Circuit Judges.


     Stephen A. Lagana and Law Offices of Lagana & Associates on
brief for petitioner.
     Michael C Heyse, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, Civil
Division, and Mary Jane Candaux, Assistant Director, Office of
Immigration Litigation, on brief for respondent.


                          March 5, 2016
           THOMPSON, Circuit Judge.          Petitioner Gilberto Santos-

Quiroa seeks review of a decision from the Board of Immigration

Appeals   ("BIA")   finding    that   the    so-called   "stop-time"     rule

applies to his application for suspension of deportation and bars

him from receiving relief.        For the reasons explained below, we

agree with the BIA that the stop-time rule applies to Santos-

Quiroa.   Accordingly, the petition for review will be denied.

                                BACKGROUND

           1.   The Legal Landscape

           We begin with a primer on the principles of immigration

law at play in this case, including a discussion of some important

changes that took effect on April 1, 1997.

           Before April 1, 1997, a noncitizen could be placed into

"deportation"   proceedings;     under      current   law,   they're   called

"removal" proceedings.        Compare 8 U.S.C. § 1251(a)(1)(B) (1994)

(describing various classes of "deportable aliens"), with 8 U.S.C.

§ 1229a (describing "removal proceedings").           Per the pre-April 1,

1997 law, a noncitizen "who entered the United States without

inspection or at any time or place other than as designated by the

Attorney General or is in the United States in violation of this

chapter or any other law of the United States is deportable."

8 U.S.C. § 1251(a)(1)(B) (1994).1           Deportation proceedings were


     1 Today's recodified version of this statute, effective
December 23, 2008, provides that a noncitizen who is present in


                                      - 2 -
initiated by serving the noncitizen with a document known as an

Order to Show Cause ("OSC").    An OSC put the noncitizen on notice

of the allegations of deportability the government was making

against him, and it directed him to appear at a hearing on those

charges.2    If a noncitizen failed to appear at his deportation

hearing after having received notice of it, he could be ordered

deported in absentia.    See 8 U.S.C. § 1229a(b)(5)(A).3

            A noncitizen found to be deportable could apply for

various forms of relief, including what was once called suspension

of deportation.    See 8 U.S.C. § 1254(a) (1994).     To qualify, a

noncitizen needed to show that he

            has been physically present in the United
            States for a continuous period of not less
            than seven years immediately preceding the
            date of such application, and prove[] that
            during all of such period he was and is a
            person of good moral character; and is a
            person whose deportation would, in the opinion
            of the Attorney General, result in extreme
            hardship to the alien or to his spouse,
            parent, or child, who is a citizen of the
            United States or an alien lawfully admitted
            for permanent residence . . . .




the country in violation of any law is deportable.     See 8 U.S.C.
§ 1227(a)(1)(B).
     2 Although it could do so, an OSC did not have to set forth
the hearing date, notice of which could be sent separately.
     3 Section 1229a generally provides the rules applying to
"proceedings for deciding the inadmissibility or deportability of
an alien." 8 U.S.C. § 1229a(a)(1).


                                   - 3 -
Id. § 1254(a)(1) (1994).          The requirement of most import to this

case is the first one:          that the noncitizen have been physically

present in the country for at least seven years prior to applying

for suspension of deportation.

               In 1996, Congress passed the Illegal Immigration Reform

and Immigrant Responsibility Act of 1996 ("IIRIRA"), Pub. L. No.

104-208, Div. C., 110 Stat. 3009, 3546-724 (1997) (Sep. 30, 1996),

which took effect on April 1, 1997.           Concerned that "aliens would

often       delay   their   deportation   proceedings   until   they    accrued

sufficient continuous presence in the United States to qualify for

relief" from deportation, Afful v. Ashcroft, 380 F.3d 1, 6 (1st

Cir. 2004) (quoting Suassuna v. I.N.S., 342 F.3d 578, 581 (6th

Cir. 2003)), as part of the IIRIRA Congress altered the suspension

of deportation procedure by enacting what has become known as the

stop-time rule.        The stop-time rule provides, in pertinent part,

that "any period of continuous residence or continuous physical

presence in the United States shall be deemed to end . . . when

the alien is served a notice to appear . . . ."                        8 U.S.C.

§ 1229(b)(d)(1).4

               That IIRIRA referred to NTAs but not OSCs raised a

question as to whether the stop-time rule applied to OSCs at all.


        4
        A "notice to appear" ("NTA") is a charging document
introduced by the IIRIRA that initiates "removal proceedings" and
takes the place of the pre-IIRIRA OSCs and deportation proceedings.
See Peralta v. Gonzales, 441 F.3d 23, 26, 26 n.4 (1st Cir. 2006).


                                          - 4 -
See Afful, 380 F.3d at 7.      Congress answered that question in the

affirmative when it passed the Nicaraguan Adjustment and Central

American Relief Act ("NACARA"), Pub. L. No. 105-100, Tit. II,

§ 203(a)(1), 111 Stat. 2160, 2196 (Nov. 19, 1997).        See Afful, 380

F.3d at 7.    NACARA's Section 203 set forth so-called transitional

rules regarding applications for suspension of deportation.          One

of these rules provided that the stop-time rule "shall apply to

orders to show cause . . . issued before, on, or after the date of

the enactment of this Act." NACARA § 203(1)(5)(A); see also Afful,

380 F.3d at 7.

             Thus, following passage of NACARA, the stop-time rule

was explicitly applied to OSCs.     The effect of the rule is that a

noncitizen ceases accruing time in the United States towards

qualifying for eligibility for suspension of deportation upon the

receipt of the OSC charging him with being deportable.              This

represents a sharp break with the previous regime, under which a

noncitizen    continued   to   accrue   time   towards   the   seven-year

continuous presence requirement even after having been placed into

deportation proceedings.

             Whether and how the stop-time rule applies to Santos-

Quiroa takes center stage in this appeal.

             2.   Santos-Quiroa's Deportation Proceedings

             The facts of this case are generally uncontested.         On

July 9, 1994, Gilberto Santos-Quiroa, a native and citizen of


                                    - 5 -
Guatemala, crossed the U.S.-Mexican border into Arizona.          He did

so without having been inspected by an immigration officer, making

his entry in violation of United States law and rendering him

deportable.    Santos-Quiroa was apprehended almost immediately, and

deportation proceedings began the following day -- July 10 -- with

in-hand service upon him of an OSC.      The OSC charged Santos-Quiroa

as being deportable for having entered the United States without

inspection, and it indicated that a hearing would be scheduled and

notice thereof mailed to an address Santos-Quiroa had provided.

             Santos-Quiroa was released on bond a little over a week

later, having told immigration authorities he would be living at

an address (his brother's) in Providence, Rhode Island.         Notice of

the deportation hearing was mailed to that Providence address on

August   4    and   instructed   Santos-Quiroa   to   appear   before   an

immigration judge ("IJ") in Phoenix, Arizona, on December 1, 1994.

Although the notice had been sent by certified mail and the signed

receipt was returned to the immigration court, Santos-Quiroa was

a no-show on December 1.          Accordingly, the hearing proceeded

without him.    The IJ found Santos-Quiroa deportable as alleged in

the OSC and ordered him deported in absentia.         A copy of the IJ's

decision was mailed to Santos-Quiroa at the Providence address.

This notice advised Santos-Quiroa that the deportation order was

"final" unless he filed a motion to reopen in accordance with the

then-applicable law.


                                     - 6 -
            Santos-Quiroa's case lay fallow for several years.                 In

November 1998 -- at least according to Santos-Quiroa's appellate

brief, which does not cite to the administrative record in support

of   this   fact   --   he   was   detained    by   Immigration    and    Customs

Enforcement ("ICE"), notified of the deportation order against

him, and released with an Order of Supervision for the Boston

District.     Because the government does not contest this factual

assertion, and it does not affect our analysis, we take Santos-

Quiroa at his word.

            Despite the Order of Supervision, Santos-Quiroa's case

went dormant again, this time for more than a decade.                    Over the

next ten years Santos-Quiroa got married and fathered two American-

citizen children.       His immigration proceedings heated up again on

September 23, 2009 when, represented by counsel, Santos-Quiroa

filed a Motion to Reopen his deportation proceedings with the

immigration    court    in   Phoenix.     In    his   motion,     Santos-Quiroa

asserted that neither he nor his brother received the written

notice of the December 1, 1994 deportation hearing.               Based on the

alleged lack of notice, Santos-Quiroa argued that "his case should

be reopened and a new hearing scheduled . . . ."                The Department

of Homeland Security ("DHS") opposed Santos-Quiroa's request.

            The IJ denied the motion, finding that the written notice

of the 1994 deportation hearing sent by certified mail to the

address Santos-Quiroa had provided constituted sufficient notice


                                        - 7 -
under the Immigration and Nationality Act ("INA").                    Santos-Quiroa

appealed to the BIA, which agreed with the IJ's take and dismissed

his appeal on August 31, 2010.

           Nothing else happened on the case until ICE detained

Santos-Quiroa on June 18, 2014.              Represented by new counsel,

Santos-Quiroa filed another motion to reopen.                    In this motion

(which we will call his "Second Motion to Reopen" even though it

did not mention the earlier motion), Santos-Quiroa again said that

his case should be reopened because he never received notice of

the   December   1,    1994   deportation       hearing.5         See    8    U.S.C.

§ 1229a(b)(5)(C)(ii) (providing that an in absentia order of

deportation may be rescinded if, "upon a motion to reopen filed at

any time . . . the alien demonstrates that the alien did not

receive    notice     in   accordance    with     .    .     .    this       title").

Alternatively,      Santos-Quiroa     asked      the    IJ       to    reopen       his

deportation proceedings sua sponte on the grounds that he is

eligible   for   discretionary      relief    from     deportation,          such   as

withholding of removal and voluntary departure. DHS again opposed,

arguing the Second Motion to Reopen is number-barred6 and without

merit anyway.


      5He also argued that the OSC itself -- which had been
personally served upon him -- should also have been mailed to him,
return receipt requested.
      6A noncitizen may generally only file a single motion to
reopen. See 8 U.S.C. § 1229a(c)(7)(A).


                                        - 8 -
             Although Santos-Quiroa filed his Second Motion to Reopen

with the immigration court in Phoenix, it was granted by an IJ in

Puerto Rico. That IJ's written order allowing the motion set forth

a handwritten list of reasons that referenced various immigration

forms, statutes, regulations, and BIA decisions.                   The IJ did not

explain why any of these things led her to grant Santos-Quiroa's

Second Motion to Reopen.        Instead, the order simply states that he

was "eligible" for certain types of relief from deportation.

             DHS did not appeal the grant of Santos-Quiroa's Second

Motion to Reopen.          On July 22, 2014, a different IJ (in Arizona

this time) granted a motion to change venue to Boston.

             Santos-Quiroa       filed        written      pleadings     with    the

immigration court on September 10, 2014 in which he conceded the

factual allegations against him in the 1994 OSC and admitted that

he is removable. The pleadings indicated that he would be applying

for   asylum,      withholding        of     removal,      protection   under    the

Convention       Against    Torture        ("CAT")   and    voluntary   departure.

Santos-Quiroa also applied for suspension of deportation.                       This

particular form of relief remained available to him despite its

having    been    superseded     by    the     newer    withholding     of   removal

procedure because it was on the books when deportation proceedings

commenced against him in 1994.

             At a December 4, 2014 merits hearing before an IJ in

Boston,    Santos-Quiroa        withdrew         his    requests      for    asylum,


                                             - 9 -
withholding of removal, and protection under the CAT.                          This left

for    adjudication          only   his       applications      for       suspension    of

deportation and voluntary departure.

               In his pre-hearing memorandum, Santos-Quiroa had argued

that he was eligible for suspension of deportation because the law

in    effect    in    1994    required    a     noncitizen      to    be    continuously

physically present in the United States for seven years before

applying for suspension of deportation.                   Santos-Quiroa said that

he easily met this requirement because he entered the United States

on July 9, 1994, and has not left since.                 DHS argued that the stop-

time rule applies so that Santos-Quiroa's time in the United States

is deemed to have ceased accruing on the day he was served the

OSC.       Since the OSC was served on the day after he entered the

country,       DHS   argues    that     for    the    purposes       of    suspension   of

deportation Santos-Quiroa has accrued only one day of physical

presence.7

               The IJ agreed with DHS.               First, he found that Santos-

Quiroa's successful Second Motion to Reopen prevented the 1994 in

absentia       deportation      order     from       becoming    a    final    order    of

deportation.         Then, citing Aguirre v. Holder, 728 F.3d 48, 51-52,

54 (1st Cir. 2013), the IJ concluded that the stop-time rule


       7
       The parties also made arguments about Santos-Quiroa's
request for voluntary departure.    Since he does not appeal the
IJ's denial of that request, we need not get into those arguments
here.


                                              - 10 -
applied retroactively to Santos-Quiroa because his deportation

proceedings remained pending on the date the stop-time rule went

into effect.     Thus, he found the stop-time rule cut off Santos-

Quiroa's physical presence after one day, rendering him ineligible

for suspension of deportation and resulting in his application

being pretermitted.8      The IJ also went on to deny Santos-Quiroa's

request for voluntary departure as a matter of discretion, and

ordered him removed to Guatemala.

            Santos-Quiroa      appealed   the   pretermission      of     his

application for suspension of deportation to the BIA.9            He argued

that the stop-time rule does not apply retroactively to him

because, in his view, he had already been subject to a final order

of deportation when the stop-time rule first came into effect.

Citing Aguirre, 728 F.3d at 53, Santos-Quiroa argued that a pending

case is one that is either active or temporarily inactive.              Then,

relying    on   the   Ninth   Circuit's   Otarola   v.   I.N.S.   Board    of

Immigration Appeals, 270 F.3d 1272 (9th Cir. 2001), he concluded

that his application for suspension of deportation must be governed

by the law in effect prior to the advent of the stop-time rule,



     8  "An application is pretermitted when disqualified for
failure to meet the threshold eligibility requirement that an alien
have resided in the United States for a sufficient period of time
to obtain the discretionary relief of suspension of deportation."
Afful, 380 F.3d at 6.
     9   He did not challenge the finding of deportability.


                                     - 11 -
under which he had accrued well in excess of the seven years of

physical presence required for him to be eligible for suspension

of deportation.    DHS stuck to its guns and maintained that the

stop-time rule cut off his accrual of time towards eligibility for

suspension of deportation at just one day.

            The BIA issued a written opinion dismissing Santos-

Quiroa's appeal.   Although neither party had raised any issue with

the IJ's allowance of the Second Motion to Reopen, a footnote in

the BIA's decision appears to call that decision into question.

Nevertheless, the BIA indicated that it did not have jurisdiction

to review it because DHS chose not to appeal the reopening of the

proceedings.    In any event, the BIA stated that it would "not

presume" that the IJ "granted the motion on legally defective

grounds."    It also went on to note that new pleadings were taken

after the Second Motion to Reopen had been granted, and that it

would, therefore, treat the IJ as having rescinded the December 1,

1994 in absentia deportation order.

            Despite all that, the BIA proceeded to find that whether

Santos-Quiroa's deportation proceedings were "pending" or "final"

on April 1, 1997 was irrelevant to his eligibility for suspension

of deportation. It began by citing In re Nolasco-Tofino, 22 I. & N.

Dec. 632 (B.I.A. 1999), for the proposition that the stop-time

rule applies to each and every OSC regardless of the date of

service upon the noncitizen.    The BIA went on to note that while


                                  - 12 -
the Ninth Circuit has held that pre-stop-time rule law applies to

noncitizens whose orders of deportation became final before April

1, 1997, the First Circuit had not yet decided the question.   The

BIA, disagreeing with the Ninth Circuit, held that whether a

noncitizen's deportation proceedings were final or pending on

April 1, 1997 has no effect on the stop-time rule.   In its view,

the plain language of the IIRIRA mandates the rule's application

to all OSCs, regardless of the date of issue and irrespective of

whether deportation proceedings were pending or final on April 1,

1997.

          Turning its focus to Santos-Quiroa, the BIA concluded

that "[n]either the entry of the December 1, 1994, final order of

deportation order [sic], nor the July 3, 2014, order reopening the

proceedings and rescinding the 1994 deportation order, has changed

or negated the effect of the Order to Show Cause on [Santos-

Quiroa's] eligibility for suspension of deportation."     Because

Santos-Quiroa was served with an OSC on the day after he entered

the United States, the BIA concluded that the stop-time rule made

it so that he accrued only one day of the seven years of physical

presence necessary to become eligible to apply for suspension of

deportation.   Accordingly, it dismissed Santos-Quiroa's appeal.

          Santos-Quiroa then filed his petition for review with

this Court.




                                 - 13 -
                                 STANDARD OF REVIEW

              The BIA's written decision set forth its own analysis of

the stop-time rule and discussed how it applies to Santos-Quiroa's

case.       While it did mention the IJ's findings at the outset, the

BIA    conducted      its     own      legal    analysis      and     reached    its   own

conclusion.       Accordingly, we review the BIA's decision, not the

IJ's.       See Romilus v. Ashcroft, 385 F.3d 1, 5 (1st Cir. 2004)

("Ordinarily, this court reviews the decision of the BIA.").

              Santos-Quiroa's          petition       for    review    focuses    on   the

applicability        and    application         of    the   stop-time     rule    to   the

uncontested facts of his case. His petition presents us with "pure

questions of law, triggering de novo review."                         Aguirre, 728 F.3d

at    52.     Even    under      the    de     novo    standard,      however,   we    have

recognized that because "immigration law frequently implicates

some expertise in matters of foreign policy, BIA interpretations

of    the    statutes      and   regulations          it   administers    are    accorded

substantial deference."             Elien v. Ashcroft, 364 F.3d 392, 396 (1st

Cir. 2004) (citing I.N.S. v. Aguirre-Aguirre, 526 U.S. 415, 425

(1999)).      As such, "[w]hen a statute is silent or ambiguous . . .

we uphold the implementing agency's statutory interpretation,

provided it is reasonable and consistent with the statute."                            Id.

at 397 (internal quotation marks omitted).




                                               - 14 -
                                   DISCUSSION

             1.    The Parties' Positions

             Santos-Quiroa presents us with a two-part argument as to

why the BIA erred in finding him ineligible for suspension of

deportation.       He begins with the premise that the stop-time rule

applies only to deportation proceedings pending on or brought after

April 1, 1997.         He gets this idea from "transitional rules"

implemented as part of the IIRIRA that specify instances in which

certain noncitizens remain subject to pre-IIRIRA, pre-stop-time

rule, law.     In Santos-Quiroa's view, noncitizens who were subject

to a final order of deportation on April 1, 1997 are unaffected by

the stop-time rule.

             From there, Santos-Quiroa moves on to the second part of

his argument and says that his 1994 in absentia order was a final

order of deportation.         He says the BIA erred when it found (in

that footnote mentioned above) that his Second Motion to Reopen

resulted in the deportation order's rescission.                   This misstep,

Santos-Quiroa      urges,   caused     the   BIA   to    view   the    deportation

proceedings       against   him   as   "pending"    on    April   1,    1997,   and

incorrectly apply the stop-time rule to his request for suspension

of deportation.       Instead, Santos-Quiroa says, the BIA should have

found that his Second Motion to Reopen did not rescind the 1994

order, but left it intact as a final order.                 Had the BIA gotten

this right, it would then have simply allowed him to apply for


                                        - 15 -
discretionary forms of relief under pre-IIRIRA, pre-stop-time rule

law.      Without the stop-time rule cutting off his accrual of

physical presence in the United States after one day, Santos-

Quiroa argues that he accrued more than twenty years of such

presence before he applied for suspension of deportation in 2014.

Accordingly, he asks us to find that he is eligible for suspension

of deportation and remand to the BIA for further proceedings on

his application.

            The government, echoing Nolasco-Tofino and the BIA's

reasoning in its dismissal of Santos-Quiroa's appeal, argues that

the stop-time rule applies to all OSCs, regardless of the date of

issue.     As the government sees it, the plain language in the

IIRIRA, including its "transitional rules," and the amendments

wrought    by   NACARA   provide   no   basis    to    differentiate    between

deportation proceedings that were pending and those that had become

final as of April 1, 1997 for purposes of the stop-time rule.

Furthermore, it says that accepting Santos-Quiroa's argument would

violate    Congress's    intent    in   enacting      the   stop-time   rule   by

rewarding him (and others who have acted similarly) for absconding

from immigration authorities instead of reporting for deportation

as ordered.      Thus, DHS's position is that the stop-time rule

applies not only to deportation proceedings that remained pending




                                        - 16 -
on April 1, 1997, but also to those that had already terminated in

a final order.10

          2.   IIRIRA's Transitional Rules

          As   we   mentioned   earlier,    the   IIRIRA   worked   several

important changes to the immigration law of the United States.

Accordingly, Congress enacted special transitional rules governing

how the law would be applied to noncitizens who were already

involved in deportation proceedings as of the date the IIRIRA

became effective.    See IIRIRA § 309.       "Since proceedings against

[Santos-Quiroa] commenced prior to April 1, 1997, the transitional

rules of IIRIRA apply to his case."        Peralta v. Gonzales, 441 F.3d

23, 26 (1st Cir. 2006). Of significance here, the IIRIRA set forth

the following provisions:

          (c) TRANSITION FOR ALIENS IN PROCEEDINGS.--

          (1) GENERAL RULE THAT NEW RULES DO NOT
          APPLY.--Subject to the succeeding provisions
          of this subsection, in the case of an alien
          who is in exclusion or deportation proceedings
          as of the title III-A effective date [i.e.,
          April 1, 1997]--

                (A) the amendments made by this subtitle
                shall not apply, and

                (B) the proceedings (including judicial
                review thereof) shall continue to be

     10Although the government contends in a footnote to its brief
that the BIA did not err in treating the 1994 deportation order as
having been rescinded, it does not argue that this means the case
was "pending" on April 1, 1997. Instead, it maintains that whether
the 1994 deportation order was pending or final on that date is
completely irrelevant.


                                   - 17 -
                conducted   without   regard   to    such
                amendments.

IIRIRA § 309(c)(1).

           The statute goes on to provide a rule specific to

deportation proceedings:

           (5)   TRANSITIONAL   RULE   WITH   REGARD   TO
           SUSPENSION OF DEPORTATION.--Paragraphs (1)
           and (2) of section 240A(d) of the Immigration
           and Nationality Act (relating to continuous
           residence or physical presence) shall apply to
           notices to appear issued before, on, or after
           the date of the enactment of this Act.

IIRIRA § 309(c)(5).11   This is the language that NACARA amended to

refer to OSCs like the one Santos-Quiroa received.   See Afful, 380

F.3d at 7 (quoting NACARA § 203(a)(1)).12   Thus, Section 309(c)(5)

is an exception to the general non-retroactivity transitional rule

and makes it so that "even if an alien had been served with a[n]

[OSC] prior to April 1, 1997, the new stop-time rule would apply."

Id.




      11We have described this language as creating an exception
to IIRIRA § 309(c)(1)'s "general rule" that its amendments do not
apply to noncitizens already in exclusion or deportation
proceedings as of April 1, 1997. Afful, 380 F.3d at 7.
      12
       Though NACARA substituted the phrase "orders to show cause"
for "notices to appear" in the IIRIRA's statutory language, see
NACARA §§ 203(a)(1), (a)(5)(A), this case does not require us to
consider whether IIRIRA § 309(c)(5)'s transitional rule continues
to apply to NTAs as well. So we express no opinion on this subject.


                                 - 18 -
                What we must figure out is whether the BIA erred in its

interpretation         and    application    of    the   transitional    rules   to

Santos-Quiroa.

                3.    Analysis

                Today is not the first time we or the BIA have been

called upon to explain the transitional rules' effects on the stop-

time rule. Indeed, following NACARA's enactment, the BIA clarified

that the stop-time rule applies to "all applications for . . .

suspension of deportation." Afful, 380 F.3d at 7 (quoting Nolasco-

Tofino, 22 I. & N. Dec. at 637).                  In Afful, we recognized that

"every circuit to have addressed the question has found that the

stop-time rule applies retroactively to orders to show cause [i.e.,

OSCs]        issued   prior   to   the   enactment       of   the   IIRIRA."     Id.

(collecting cases).13            Aligning ourselves with the other federal

courts, we concluded that a noncitizen who entered the United

States in October 1989 and was served with an OSC five-and-a-half-

years later was ineligible for suspension of deportation because

his continuous presence was deemed to have come to an end upon

service of the OSC.           See id. at 6-8.

                We addressed the stop-time rule again in Aguirre v.

Holder, 728 F.3d 48 (1st Cir. 2013).               Aguirre involved a Colombian

national who came into the United States in August 1986 and was


        13
        We cited cases from the Third, Fifth, Sixth, Seventh,
Eighth, Ninth, Tenth, and Eleventh Circuits.


                                            - 19 -
served with an OSC in January 1987.        728 F.3d at 50.     We once again

stated that the IIRIRA's transitional rules dictate that the stop-

time rule is to be "applied . . . retroactively to OSCs issued

before IIRIRA's enactment." Id. at 51. "Consequently, noncitizens

who were already in proceedings as of IIRIRA's effective date are

unable to demonstrate the requisite years of continuous physical

presence if they were issued OSCs before meeting the duration

requirement."        Id.

              We concluded in Aguirre that the stop-time rule applied

retroactively in that case because deportation proceedings against

the noncitizen had been pending when the IIRIRA went into effect

on April 1, 1997.          See id. at 53.      Specifically, deportation

proceedings were initiated with the service of an OSC on January

9, 1987, id. at 50-51, but when Aguirre did not show up at the

deportation hearing, an "IJ ordered the case administratively

closed until he could be located," id. at 51.              A new case was

opened in 2005 when Aguirre was issued an NTA, but "[a]t some

point,   it    was    discovered   that   Aguirre   already    had   an   open

immigration case based on his 1987 OSC, and the proceedings based

on his 2005 NTA were terminated."          Id. at 51-52.      Aguirre sought

to reopen the 1987 proceedings and applied for suspension of

deportation.      Id. at 52.

              On appeal to this court after his request for suspension

of deportation had been denied, Aguirre argued that the 1987


                                      - 20 -
proceedings,         having   been    administratively      closed,     were    not

"pending" at the time the stop-time rule came into effect and,

therefore, the rule cannot be applied to him retroactively.                     Id.

at 53.     We, however, stated that "administrative closure 'is a

procedural convenience . . . , but it does not constitute a final

order.'"    Id. (alteration in original) (quoting Lopez-Reyes v.

Gonzales,      496     F.3d   20,    21   (1st   Cir.     2007)).      Thus,    the

administrative closure of his case in 1987 after he failed to

appear   for    the     deportation       hearing   did    "not     terminate   the

proceedings or result in a final order of removal."                   Id.   To the

contrary, his case "remained on the IJ's docket and his proceedings

reached no definitive end."               Id.    It followed, we said, that

Aguirre's deportation proceedings remained "pending" when the

stop-time rule came into effect on April 1, 1997 and we therefore

held that the stop-time rule applied to Aguirre, rendering him

ineligible for suspension of deportation given that he stopped

accruing time towards the seven-year threshold when he was served

with an OSC within months of his entry into the United States.

Id.

            Santos-Quiroa tries to get some mileage out of Aguirre

by telling us the case stands for the proposition that the stop-

time rule does not apply to deportation orders that had become

final prior to April 1, 1997.              To support this reading he twice

quotes the Aguirre panel as having written that, "unless there has


                                           - 21 -
been a final order of removal issued in a case prior to IIRIRA's

effective date of April 1, 1997, IIRIRA's stop-time rules apply,

even retroactively."        Petitioner's Br. at 12, 24 (emphasis added).

Based on this language, Santos-Quiroa reasons that because his in

absentia deportation order was "final" in 1994, the stop-time rule

does   not    apply   to    his       2014   application   for    suspension    of

deportation.

              The problem with Santos-Quiroa's argument, however, is

that we simply never said in Aguirre what he says we did.                      The

language he misattributes to us is actually found in the IJ's

December 4, 2014 decision and encapsulates the IJ's view of

Aguirre's import. Needless to say, the IJ's statement cannot alter

or change the holding of this court.                   And the IJ, we think,

overstated Aguirre's breadth.

              It is true that in Aguirre we concluded that the stop-

time   rule    applied     to   the    noncitizen     because    his   deportation

proceedings were still pending as of April 1, 1997.                But we simply

did not address or purport to address what the result would have

been had the deportation proceedings reached their final stage.

So, while Aguirre stands for the proposition that the stop-time

rule applies to noncitizens whose deportation proceedings were

pending as of April 1, 1997, it had nothing to say about the stop-

time rule's application to final orders of deportation.                  Thus, any




                                             - 22 -
intimation that Aguirre, by itself, precludes the stop-time rule

from applying to a final deportation order is without merit.

          Moreover, we agree with the BIA that, according to the

stop-time rule's plain language, whether or not a noncitizen's

deportation proceedings were pending or final on April 1, 1997 is

irrelevant.    The applicable transitional rule could hardly be more

clear, stating that the stop-time rule "shall apply to orders to

show cause . . . issued before, on, or after the date of the

enactment of this Act."     IIRIRA § 309(c)(5)(A).   Nothing in the

text provides any basis to think that whether a noncitizen's

deportation order was final as of April 1, 1997 has any effect on

the stop-time rule. We conclude that the plain statutory language,

as amended by NACARA, demonstrates that Congress intended the stop-

time rule to apply to all OSCs, regardless of whether they were

issued on, before, or after April 1, 1997.

          Indeed, we have already explicitly recognized that the

stop-time rule applies retroactively.        Afful, 380 F.3d at 7

(agreeing with the BIA and "every circuit to have addressed the

question . . . that the stop-time rule applies retroactively");

Peralta, 441 F.3d at 27 (same); see also Nolasco-Tofino, 22 I. & N.

Dec. at 637 (concluding that the stop-time rule was intended "to

apply broadly and immediately" to OSCs "'issued before, on, or

after'   the     IIRIRA's    effective     date"   (quoting   IIRIRA

§ 309(c)(5)(A)).    So even though deportation proceedings in both


                                  - 23 -
Aguirre and Afful happened to have been pending on that April 1

date, we find nothing in those opinions to indicate the outcome

should vary based on the status of a noncitizen's deportation

proceedings on April 1, 1997.           Moreover, such an outcome would

require us to depart from the plain text of the stop-time rule.

Therefore, we conclude that the BIA's interpretation of the stop-

time   rule    was   reasonable   and    consistent   with      the    statutory

language.

              Nevertheless,   Santos-Quiroa      seizes   upon        the   Ninth

Circuit's opinion in Arrozal v. I.N.S., 159 F.3d 429 (9th Cir.

1998), to argue that we should distinguish between deportation

proceedings that were pending and those that were final as of April

1, 1997.      In Arrozal, the Ninth Circuit concluded that the stop-

time rule did not apply there because a "final administrative

decision" had been rendered prior to April 1, 1997.               159 F.3d at

434.   Importantly, however, the court clarified that the order of

deportation became final upon the BIA's denial of the noncitizen's

motion to reopen the deportation proceedings.              Id. at 434 n.3.

And    that   "final   administrative     decision[]"     was    rendered     on

December 30, 1996.      Id.   Thus, the Ninth Circuit's reasoning was

rooted in its conclusion that the deportation order had become

final before the stop-time rule went into effect.




                                        - 24 -
          Even if we assume Arrozal was correctly decided (a

question on which we need not opine)14 and apply its reasoning

here, this would do Santos-Quiroa no good.     This is because the

BIA denied Santos-Quiroa's First Motion to Reopen in 2010.    Under

Arrozal's reasoning, Santos-Quiroa's 1994 in absentia deportation

order would not be considered final until the denial of his First

Motion to Reopen more than 15 years after the stop-time rule went

into effect.   See also Kay v. Ashcroft, 387 F.3d 664, 672 (7th Cir

2004) (discussing that since the only way to "appeal" an in

absentia order of removal is by way of a motion to reopen, an in

absentia deportation order does not become final until the BIA

denies a motion to reopen); In re L-V-K, 22 I. & N. Dec. 976, 978

(B.I.A. 1999) ("[A]n administrative order is final when the Board

renders its decision in a case on appeal or certification or, where

no appeal is taken, when the time allotted for appeal has expired

or the right to appeal is waived." (citing Matter of Lok, 18 I. & N.

Dec. 101, 105 (B.I.A. 1981), aff'd, 681 F.2d 107 (2d Cir. 1982)));



     14 In its written decision, the BIA indicated that it
"disagree[d]" with the Ninth Circuit's analysis.      We also note
that in the post-Arrozal case of Ram v. I.N.S., 243 F.3d 510 (9th
Cir. 2001), the Ninth Circuit expressed approval of the BIA's
Nolasco-Tofino decision and held "that IIRIRA section 309(c)(5)(A)
generally applies the stop-time rule to transitional rule aliens
whose deportations were initiated with the service of an OSC and
who seek suspension of deportation." Ram, 243 F.3d at 516. Ram
does not cite Arrozal and its reasoning appears to diverge markedly
from Arrozal's, a development that casts doubt on Arrozal's
continued efficacy as persuasive analysis.


                                 - 25 -
8 C.F.R. § 1003.23(b)(4)(iii)(A)(2) (allowing an alien to file a

motion to reopen an in absentia order of removal at "any time"

provided the alien "demonstrates that he or she did not receive

notice"    of   the   hearing   in   accordance   with   the   statute).

Accordingly, Arrozal is inapposite to Santos-Quiroa's factual

situation, and we decline to apply its reasoning here to reach a

result that would be contrary to the plain language of the statute.

            As mentioned at the outset, the first part of Santos-

Quiroa's two-pronged argument is that the stop-time rule does not

apply to orders of deportation that became final before April 1,

1997.     He has not presented any argument (whether rooted in due

process or any other theory) that the stop-time rule cannot or

should not apply to him in particular even if we conclude that it

generally applies retroactively.       Accordingly, any such argument

has been waived.      Because we conclude the stop-time rule applies

regardless of the date on which a deportation order became final,

we have no need to determine whether the order against Santos-

Quiroa was pending or final on April 1, 1997.      And we do not reach

Santos-Quiroa's remaining arguments, all of which are grounded in

the distinction we have just rejected between final and pending

deportation proceedings.




                                     - 26 -
                           CONCLUSION

          As we are unable to say that the BIA's interpretation of

the stop-time rule was anything other than reasonable, Santos-

Quiroa's petition for review is denied.




                                - 27 -